"Wheeler, C. J.
—The. only question presented by the record which requires notice is the ruling of the court admitting parol evidence to prove that it was intended by the parties to make the note payable at a different time from that expressed in the note. And in reference to this supposed error, it is only necessary to say, that, if error, it was an immaterial error. The want of maturity of the note was not set up as a ground for staying proceedings until after the maturity of the note according to its terms. ¡Nor was the note set up in the answer and a recovery sought upon it until after its maturity. The note was made to bear interest from its date. It was not material, therefore, whether it was due on the 1st of January 1859, or at twelve months from its date. The ruling in question was not material, as affecting the merits or the question of costs.
There is no error in the judgment, and it is
Affirmed.